         Case 2:20-cr-00110-JAD-VCF Document 56 Filed 09/09/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00110-JAD-VCF-1
 4
                    Plaintiff,                           ORDER
 5
            v.                                                  ECF No. 55
 6
     RYAN JOSEPH RITTER,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on
12   October 4, 2021 at the hour of 11:00 a.m., be vacated and continued to December 13, 2021,
13   at 2:00 p.m.

14          DATED this 9th day of September, 2021.

15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
